10

11

12

13

14

15

16

17

18

19

20

Zl

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ALFRED E. WILLIAMS,

Plaintiff, Case No, C19-1265-JLR

Vv.

ORDER DISMISSING ACTION
WASHINGTON STATE PENITENTIARY, et
al,

Defendants.

 

 

 

 

The Court, having reviewed the Report and Recommendation of the Honorable Mary Alice
Theiler, United States Magistrate Judge, and the remaining record, hereby finds and ORDERS:
(1) The Report and Recommendation is approved and adopted;
(2) This action is DISMISSED without prejudice for failure to prosecute; and

(3) The Clerk is directed to send copies of this Order to plaintiff and to Judge Theiler.

DATED this ((2* dayof _ Qelaberw _, 2019.

Clue Ye®

JAMES L. ROBART
United States District Judge

ORDER DISMISSING ACTION - |

 
